     Case 1:19-cv-09038-GBD-SDA Document 160 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Dino Antolini,                                                             4/21/2021
                                Plaintiff,
                                                            1:19-cv-09038 (GBD) (SDA)
                    -against-
                                                            ORDER
 Amy McCloskey et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

         The telephone conference originally scheduled for Friday, April 30, 2021 at 10:00 a.m.

(see Order, ECF No. 157) is hereby rescheduled to that same day at 2:00 p.m.

SO ORDERED.

Dated:          New York, New York
                April 21, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
